Title: To Alexander Hamilton from Jonathan Dayton, 6 August 1798
From: Dayton, Jonathan
To: Hamilton, Alexander



My Dear Sir
Elixabeth Town [New Jersey] August 6th. 1798

Forseeing that Mrs. Dayton’s illness & other unavoidable causes of detention at home would prevent me from visiting N. York very soon, I was anxious to see and converse with you in this place upon your passage to, or from Philadelphia, relatively to some military arrangements.
One, & not the least important, object of attention is to give efficacy to the third section of the provisional army bill, which authorizes Volunteer corps to offer, & the President to accept, their services. Few, very few indeed, have as yet enrolled themselves, except in the city of Philadelphia, & even there, they are not so numerous, as we had flattered ourselves they would have been. The causes of this backwardness will be particularly detailed to you by General McPherson who was with me on saturday. They are such as can be in great part remedied consistantly with the Act itself, and he will inform you of the means suggested for doing it. I am assured that these corps will never be ordered beyond their own or an adjacent State, unless on some very extraordinary occasion when they would not themselves object to it, & that the Officers recommended by them will immediately be commissioned except where there should be a strong disqualifying objection (such as Jacobinism for instance) against any particular character. A doubt has been expressed by the Secy of War whether Officers of higher Grade than Field, can be appointed to these corps, even if they should associate together in such numbers as to form Brigades or Divisions, & this has greatly contributed to check the ardour of those superior officers of the militia, who could do most towards encouraging the System.
If it could generally be understood, as I have ever understood it, that the two Majors & four Brigadiers General appointed for the Provisional army, are to be immediately attached to, and connected with the Ten thousand provided for in the first section, & that whenever Volunteers should offer & associate themselves in sufficient numbers to form a Brigade, a Brigadier General, agreeable to them, would be appointed as an additional provisional army Brigadier, & authorized by the President to command them, the principal obstacle with the officers will be removed. Our militia Generals would then countenance the plan & would even accept Regiments for the purpose of encouraging it, knowing that in proportion as their encouragement succeeds, & the Volunteers encrease, they will rise in grade & rank, as high as they at present stand in the Militia. If on the contrary, a construction less liberal should be given to the law, both officers & men will very generally decline & discourage any association & organization which may subject them to the immediate command of the Provisional army Generals already named. I do not say that this proceeds from any particular objections against them as Officers, but because it violates a favorite principle on which the Volunteer system professed to be predicated, viz. that of their being commanded by officers of their own selection & recommendation. I am obliged to break off.
Very sincerely I am Dr Sir   Yours
Jona. Dayton
Majr. Genl. Hamilton
